DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-13 and 15-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a a system for recovering a transmitted radio frequency comprising a first and second helical antenna, a phase adjuste operatively coupled to the first helical antenna and a signal combiner cooperatively coupled to the phase adjuster and the second helical antenna configured to output a combined electromagnetic signal, see Stickland US 6,552,695. The prior art made of record also teach a double helix antenna system, a helix not a helical antenna, wherein one of the first radius of a first hielix and the second radius of a second helix is greater than the other of the first radius and the second radius, see Wallace US 5,708,448. 
As to claim 1, he prior art made of record do not also teach the system is configured to boost power of a transmitted signal from a transmitter wherein the first electromagnetic signal and the second electromagnetic signal originate from the transmitted signal and wherein the second electromagnetic signal is a resultant wave of multipath interference relative to the first electromagnetic signal.
As to claim 11, the prior art made of record do not teach the first and second wire conductor of the first and second helical antenna are contra wound and the secondary electromagnetic signal is a resultant wave of multipath interference relative to the primary electromagnetic signal of a transmitted signal from a transmitter.
As to claim 15, the prior art made of record teaches a first conductive wiring wound around a first concentric cylinder in a first direction having a first circumference defining a first radius and a first length operable as a first antenna for receiving a first electromagnetic signal and a second conductive wiring wound around a second concentric cylinder in a second direction having a second circumference defining a second radius and a second length wherein the first and second conductive wiring is operable as a second antenna for receiving a first and second electromagnetic wave, see Wallace US 5,708,448. The prior art made of record do not also teach the first electromagnetic signal and the second electromagnetic signal originate from a transmitted signal and wherein the second electromagnetic signal is a resultant wave of multipath interference relative to the first electromagnetic signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644